Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 31, 2018

                                     No. 04-18-00651-CV

              IN THE INTEREST OF D.B., B.N.B., AND T.L.S., CHILDREN,

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02206
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                        ORDER
       In this accelerated appeal of the September 10, 2018 order terminating Appellant Mom’s
parental rights, Appellant’s brief was due to be filed with this court on October 25, 2018. See
TEX. R. APP. P. 38.6(a). The day before the brief was due, Appellant filed a motion for a five-
day extension of time to file Appellant’s brief until October 30, 2018.
       Appellant’s motion is GRANTED. Appellant Mom’s brief is due on October 30, 2018.
Any further motion for extension of time to file the brief is discouraged. See TEX. R. JUD.
ADMIN. 6.2 (directing courts of appeals to dispose of parental rights termination suits “[w]ithin
180 days of the date the notice of appeal is filed”).

                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court